DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.

Response to Amendment
The amendment and corresponding arguments filed on 5/31/2022 have been entered.  Claims 1, 7-9, 15-17, 20, 22, 23, 25-30 have been amended.  Claims 2-6, 10-14, 18 19, 21 and 24 have been cancelled.  Claims 31 and 32 have been added.  Claims 1, 7-9, 15-17, 20, 22, 23 and 25-32 are currently pending in this application, with claims 1, 9, 17 and 20 being independent.  

Response to Arguments
Applicant’s arguments with respect to claims 1, 7-9, 15-17, 20, 22, 23 and 25-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9, 15, 17, 20, 22 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada, et al (US PG Publication 2019/0124699), hereafter Yamada.

The equivalent citations from US Provisional Application# 62/315,174, to which US PG Publication 2019/0124699 has priority, are shown below, in order of appearance in the rejection.

Citation Used		Equivalent Citation from US Provisional Application
[0024] 				[0023]
[0092]					[0081]
[0094]					[0083]
[0079]					[0071]
[0091]					[0080]
[0075]					[0067]
[0023] 				[0022]
[0008]					[0016]
[0009]					[0017]

Regarding claim 1, Yamada teaches a method performed by a terminal in a wireless communication system, the method comprising:
receiving, from a base station, a system information block (SIB) including first information on a first bandwidth part for monitoring a physical downlink control channel (PDCCH) for a random access response (RAR)
([0024] - “Configured cells” are those cells of which the UE is aware and is allowed by an eNB to transmit or receive information.  The UE may receive system information on configured cells.  The UE monitors the physical downlink control channel (PDCCH) and in the case of a downlink transmission
 [0092] - In the random access procedure, the UE 102 may monitor 607 the NPDCCH (narrowband PDCCH) for a Random Access Response
(From [0024], the UE receives SIB that includes information on the PDCCH, the PDCCH including, as indicated in [0092], the NPDCCH (narrowband PDCCH = first bandwidth part) over which the UE receives the RAR)), 
second information on a second bandwidth part for a physical uplink shared channel (PUSCH) scheduled by an uplink grant based on the RAR
([0094] - The Random Access Response may be transmitted by the eNB 160. The UE may process 609 the received UL grant value and indicate it the physical layer of the UE 102, and the Msg 3 is transmitted by the UE on an NPUSCH (narrowband PUSCH)
(UE receives uplink grant scheduling information regarding the narrowband physical uplink shared channel (narrowband PUSCH = second bandwidth part), based on the RAR transmitted by the base station eNB)), and 
third information on a frequency resource for monitoring a PDCCH for a contention resolution message
([0092] – The UE 102 may monitor 607 the NPDCCH for a Random Access Response.  The Random Access Response may be transmitted by the eNB 160
 [0094] – The UE 102 may receive an NPDSCH based on the NPDCCH, where the eNB 160 may schedule DL-SCH including PRB  (re)configuration.  The NPDCCH for the DL assignment may be considered as the contention resolution
(From [0092], the UE monitors the NPDCCH from the eNB base station, where, as indicated in [0094], the monitoring of the NPDCCH includes receiving a PRB/frequency resource configuration (Physical Resource Block (re)configuration = frequency resource (re)configuration), and the NPDCCH is considered as the contention resolution));
transmitting, to the base station, a random access preamble of a random access procedure
([0079] - The UE 402 may then send 403 the assigned non-contention random access preamble to the eNB
[0091] - Once the random access procedure is initiated, the UE 102 may transmit 605 a Random Access Preamble);
receiving, from the base station, first downlink control information (DCI) associated with the RAR by monitoring the PDCCH for the RAR based on the first bandwidth part
([0092] – The UE 102 may monitor 607 the NPDCCH for a Random Access Response (e.g., Msg.2)
[0094] - The UE 102 may receive an NPDSCH based on the NPDCCH, initiated due to the scheduling request, where the eNB 160 may schedule DL-SCH
(From [0092], the UE receives the RAR by monitoring the NPDCCH (narrowband PDCCH = first bandwidth part, and the monitoring is associated with monitoring for the RAR), where, as indicated in [0094], the monitoring of the NPDCCH includes receiving scheduling request information (scheduling request information = the first DCI) from the base station eNB));
receiving, from the base station, the RAR on a physical downlink shared channel (PDSCH) scheduled by the first DCI
([0092] – The Random Access Response may be transmitted by the eNB 160 on an NPDSCH
[0094] - The UE 102 may receive an NPDSCH based on the NPDCCH, initiated due to the scheduling request, where the eNB 160 may schedule DL-SCH
(From [0092], the UE receives the RAR on the NPDSCH by monitoring the NPDCCH, based on, as indicated in [0094], the monitoring of the NPDCCH, according to the scheduling request information (scheduling request information = the first DCI)));
transmitting, to the base station, the PUSCH scheduled by the uplink grant based on the second bandwidth part
([0075] – The UE 102 may transmit, to the eNB 160, the narrowband physical uplink shared channel (NPUSCH)
[0094] - The UE may process 609 the received UL grant value and indicate it the physical layer of the UE 102, and the Msg 3 is transmitted by the UE on an NPUSCH (narrowband PUSCH)
(From [0094], based on the uplink grant scheduling information regarding the narrowband physical uplink shared channel (narrowband PUSCH = second bandwidth part), the UE transmits the Msg 3 on the NPUSCH (narrowband PUSCH), which, as indicated in [0075], the UE transmits to the eNB base station)); and
receiving, from the base station, second DCI associated with the contention resolution message by monitoring the PDCCH for the contention resolution message based on the frequency resource
([0092] – The UE 102 may monitor 607 the NPDCCH.  The Random Access Response may be transmitted by the eNB 160
 [0094] - The UE 102 may receive an NPDSCH based on the NPDCCH, initiated due to the scheduling request, where the eNB 160 may schedule DL-SCH carrying a RRC message including non-anchor PRB  (re)configuration. Therefore, the NPDCCH for the DL assignment may be considered as the contention resolution

(From [0092], the UE monitors the NPDCCH that is transmitted by the eNB base station, where, as indicated in [0094], the monitoring of the NPDCCH includes receiving scheduling information from the base station eNB, including receiving the PRB/frequency resource configuration (Physical Resource Block (re)configuration = frequency resource (re)configuration), where the monitored PDCCH is considered as the contention resolution (scheduling information associated with the contention resolution = the second DCI))).

Regarding claim 7, Yamada teaches the method of claim 1,
wherein a carrier bandwidth of a serving cell of the base station is divided into a plurality of bandwidth parts, and wherein the SIB indicates the first bandwidth part and the second bandwidth part among the plurality of bandwidth parts, respectively	
	
([0023] - The linking between the carrier frequency of the downlink resources and the carrier frequency of the uplink resources may be indicated in the system information transmitted on the downlink resources
[0092] - In the random access procedure, the UE 102 may monitor 607 the NPDCCH (narrowband PDCCH) for a Random Access Response
 [0094] - The UE 102 may receive an NPDSCH based on the NPDCCH, initiated due to the scheduling request, where the eNB 160 may schedule DL-SCH carrying a RRC message including non-anchor PRB  (re)configuration. Therefore, the NPDCCH for the DL assignment may be considered as the contention resolution
(From [0023], the link between the carrier frequency of the downlink resources and the carrier frequency of the uplink resources indicated in the system information, where, as indicated in [0092], the UE receives the NPDCCH (narrowband PDCCH = first bandwidth part), and as indicated in [0094], the UE receives the narrowband physical uplink shared channel (narrowband PUSCH = second bandwidth part))).

Regarding claim 9, Yamada teaches a method performed by a base station in a wireless communication system, the method comprising:
transmitting, to a terminal, a system information block (SIB) including first information on a first bandwidth part for a physical downlink control channel (PDCCH) for a random access response (RAR)
([0024] - “Configured cells” are those cells of which the UE is aware and is allowed by an eNB to transmit or receive information.  The UE may receive system information on configured cells.  The UE monitors the physical downlink control channel (PDCCH) and in the case of a downlink transmission
 [0092] - In the random access procedure, the UE 102 may monitor 607 the NPDCCH (narrowband PDCCH) for a Random Access Response
(From [0024], the UE receives SIB that includes information on the PDCCH, the PDCCH including, as indicated in [0092], the NPDCCH (narrowband PDCCH = first bandwidth part) over which the UE receives the RAR)), 
second information on a second bandwidth part for a physical uplink shared channel (PUSCH) scheduled by an uplink grant based on the RAR
([0094] - The Random Access Response may be transmitted by the eNB 160. The UE may process 609 the received UL grant value and indicate it the physical layer of the UE 102, and the Msg 3 is transmitted by the UE on an NPUSCH (narrowband PUSCH)
(UE receives uplink grant scheduling information regarding the narrowband physical uplink shared channel (narrowband PUSCH = second bandwidth part), based on the RAR transmitted by the base station eNB)), and 
third information on a frequency resource for a PDCCH for a contention resolution message
([0092] – The UE 102 may monitor 607 the NPDCCH for a Random Access Response.  The Random Access Response may be transmitted by the eNB 160
 [0094] – The UE 102 may receive an NPDSCH based on the NPDCCH, where the eNB 160 may schedule DL-SCH including PRB  (re)configuration.  The NPDCCH for the DL assignment may be considered as the contention resolution
(From [0092], the UE monitors the NPDCCH from the eNB base station, where, as indicated in [0094], the monitoring of the NPDCCH includes receiving a PRB/frequency resource configuration (Physical Resource Block (re)configuration = frequency resource (re)configuration), and the NPDCCH is considered as the contention resolution));
receiving, from the terminal, a random access preamble of a random access procedure
([0079] - The UE 402 may then send 403 the assigned non-contention random access preamble to the eNB
[0091] - Once the random access procedure is initiated, the UE 102 may transmit 605 a Random Access Preamble);
transmitting, to the terminal, first downlink control information (DCI) associated with the RAR on the PDCCH for the RAR based on the first bandwidth part
([0092] – The UE 102 may monitor 607 the NPDCCH for a Random Access Response (e.g., Msg.2)
[0094] - The UE 102 may receive an NPDSCH based on the NPDCCH, initiated due to the scheduling request, where the eNB 160 may schedule DL-SCH
(From [0092], the UE receives the RAR by monitoring the NPDCCH (narrowband PDCCH = first bandwidth part, and the monitoring is associated with monitoring for the RAR), where, as indicated in [0094], the monitoring of the NPDCCH includes receiving scheduling request information (scheduling request information = the first DCI) from the base station eNB));
transmitting, to the terminal, the RAR on a physical downlink shared channel (PDSCH) scheduled by the first DCI
([0092] – The Random Access Response may be transmitted by the eNB 160 on an NPDSCH
[0094] - The UE 102 may receive an NPDSCH based on the NPDCCH, initiated due to the scheduling request, where the eNB 160 may schedule DL-SCH
(From [0092], the UE receives the RAR on the NPDSCH by monitoring the NPDCCH, based on, as indicated in [0094], the monitoring of the NPDCCH, according to the scheduling request information (scheduling request information = the first DCI)));
receiving, from the terminal, the PUSCH scheduled by the uplink grant based on the second bandwidth part
([0075] – The UE 102 may transmit, to the eNB 160, the narrowband physical uplink shared channel (NPUSCH)
[0094] - The UE may process 609 the received UL grant value and indicate it the physical layer of the UE 102, and the Msg 3 is transmitted by the UE on an NPUSCH (narrowband PUSCH)
(From [0094], based on the uplink grant scheduling information regarding the narrowband physical uplink shared channel (narrowband PUSCH = second bandwidth part), the UE transmits the Msg 3 on the NPUSCH (narrowband PUSCH), which, as indicated in [0075], the UE transmits to the eNB base station)); and
transmitting, to the terminal, second DCI associated with the contention resolution message on the PDCCH for the contention resolution message based on the frequency resource
([0092] – The UE 102 may monitor 607 the NPDCCH.  The Random Access Response may be transmitted by the eNB 160
 [0094] - The UE 102 may receive an NPDSCH based on the NPDCCH, initiated due to the scheduling request, where the eNB 160 may schedule DL-SCH carrying a RRC message including non-anchor PRB  (re)configuration. Therefore, the NPDCCH for the DL assignment may be considered as the contention resolution
(From [0092], the UE monitors the NPDCCH that is transmitted by the eNB base station, where, as indicated in [0094], the monitoring of the NPDCCH includes receiving scheduling information from the base station eNB, including receiving the PRB/frequency resource configuration (Physical Resource Block (re)configuration = frequency resource (re)configuration), where the monitored PDCCH is considered as the contention resolution (scheduling information associated with the contention resolution = the second DCI))).

Regarding claim 15, Yamada teaches the method of claim 9,
wherein a carrier bandwidth of a serving cell of the base station is divided into a plurality of bandwidth parts, and wherein the SIB indicates the first bandwidth part and the second bandwidth part among the plurality of bandwidth parts, respectively	
	
([0023] - The linking between the carrier frequency of the downlink resources and the carrier frequency of the uplink resources may be indicated in the system information transmitted on the downlink resources
[0092] - In the random access procedure, the UE 102 may monitor 607 the NPDCCH (narrowband PDCCH) for a Random Access Response
 [0094] - The UE 102 may receive an NPDSCH based on the NPDCCH, initiated due to the scheduling request, where the eNB 160 may schedule DL-SCH carrying a RRC message including non-anchor PRB  (re)configuration. Therefore, the NPDCCH for the DL assignment may be considered as the contention resolution
(From [0023], the link between the carrier frequency of the downlink resources and the carrier frequency of the uplink resources indicated in the system information, where, as indicated in [0092], the UE receives the NPDCCH (narrowband PDCCH = first bandwidth part), and as indicated in [0094], the UE receives the narrowband physical uplink shared channel (narrowband PUSCH = second bandwidth part))).

Regarding claim 17, Yamada teaches a terminal in a wireless communication system, the terminal comprising:
a transceiver configured to transmit or receive a signal
([0008] - The UE includes a processor and a memory in electronic communication with the processor); and
at least one processor coupled with the transceiver and configured to
([0008] - The UE includes a processor and a memory in electronic communication with the processor. Instructions stored in the memory are executable to perform a random access procedure):
receive, from a base station, a system information block (SIB) including first information on a first bandwidth part for monitoring a physical downlink control channel (PDCCH) for a random access response (RAR)
([0024] - “Configured cells” are those cells of which the UE is aware and is allowed by an eNB to transmit or receive information.  The UE may receive system information on configured cells.  The UE monitors the physical downlink control channel (PDCCH) and in the case of a downlink transmission
[0092] - In the random access procedure, the UE 102 may monitor 607 the NPDCCH (narrowband PDCCH) for a Random Access Response
(From [0024], the UE receives SIB that includes information on the PDCCH, the PDCCH including, as indicated in [0092], the NPDCCH (narrowband PDCCH = first bandwidth part) over which the UE receives the RAR)), 
second information on a second bandwidth part for a physical uplink shared channel (PUSCH) scheduled by an uplink grant based on the RAR
([0094] - The Random Access Response may be transmitted by the eNB 160. The UE may process 609 the received UL grant value and indicate it the physical layer of the UE 102, and the Msg 3 is transmitted by the UE on an NPUSCH (narrowband PUSCH)
(UE receives uplink grant scheduling information regarding the narrowband physical uplink shared channel (narrowband PUSCH = second bandwidth part), based on the RAR transmitted by the base station eNB)), and 
third information on a frequency resource for monitoring a PDCCH for a contention resolution message
([0092] – The UE 102 may monitor 607 the NPDCCH for a Random Access Response.  The Random Access Response may be transmitted by the eNB 160
 [0094] – The UE 102 may receive an NPDSCH based on the NPDCCH, where the eNB 160 may schedule DL-SCH including PRB  (re)configuration.  The NPDCCH for the DL assignment may be considered as the contention resolution
(From [0092], the UE monitors the NPDCCH from the eNB base station, where, as indicated in [0094], the monitoring of the NPDCCH includes receiving a PRB/frequency resource configuration (Physical Resource Block (re)configuration = frequency resource (re)configuration), and the NPDCCH is considered as the contention resolution));
transmit, to the base station, a random access preamble of a random access procedure
([0079] - The UE 402 may then send 403 the assigned non-contention random access preamble to the eNB
[0091] - Once the random access procedure is initiated, the UE 102 may transmit 605 a Random Access Preamble);
receive, from the base station, first downlink control information (DCI) associated with the RAR by monitoring the PDCCH for the RAR based on the first bandwidth part
([0092] – The UE 102 may monitor 607 the NPDCCH for a Random Access Response (e.g., Msg.2)
[0094] - The UE 102 may receive an NPDSCH based on the NPDCCH, initiated due to the scheduling request, where the eNB 160 may schedule DL-SCH
(From [0092], the UE receives the RAR by monitoring the NPDCCH (narrowband PDCCH = first bandwidth part, and the monitoring is associated with monitoring for the RAR), where, as indicated in [0094], the monitoring of the NPDCCH includes receiving scheduling request information (scheduling request information = the first DCI) from the base station eNB));
receive, from the base station, the RAR on a physical downlink shared channel (PDSCH) scheduled by the first DCI
([0092] – The Random Access Response may be transmitted by the eNB 160 on an NPDSCH
[0094] - The UE 102 may receive an NPDSCH based on the NPDCCH, initiated due to the scheduling request, where the eNB 160 may schedule DL-SCH
(From [0092], the UE receives the RAR on the NPDSCH by monitoring the NPDCCH, based on, as indicated in [0094], the monitoring of the NPDCCH, according to the scheduling request information (scheduling request information = the first DCI)));
transmit, to the base station, the PUSCH scheduled by the uplink grant based on the second bandwidth part
([0075] – The UE 102 may transmit, to the eNB 160, the narrowband physical uplink shared channel (NPUSCH)
[0094] - The UE may process 609 the received UL grant value and indicate it the physical layer of the UE 102, and the Msg 3 is transmitted by the UE on an NPUSCH (narrowband PUSCH)
(From [0094], based on the uplink grant scheduling information regarding the narrowband physical uplink shared channel (narrowband PUSCH = second bandwidth part), the UE transmits the Msg 3 on the NPUSCH (narrowband PUSCH), which, as indicated in [0075], the UE transmits to the eNB base station)); and
receive, from the base station, second DCI associated with the contention resolution message by monitoring the PDCCH for the contention resolution message based on the frequency resource
([0092] – The UE 102 may monitor 607 the NPDCCH.  The Random Access Response may be transmitted by the eNB 160
 [0094] - The UE 102 may receive an NPDSCH based on the NPDCCH, initiated due to the scheduling request, where the eNB 160 may schedule DL-SCH carrying a RRC message including non-anchor PRB  (re)configuration. Therefore, the NPDCCH for the DL assignment may be considered as the contention resolution
(From [0092], the UE monitors the NPDCCH that is transmitted by the eNB base station, where, as indicated in [0094], the monitoring of the NPDCCH includes receiving scheduling information from the base station eNB, including receiving the PRB/frequency resource configuration (Physical Resource Block (re)configuration = frequency resource (re)configuration), where the monitored PDCCH is considered as the contention resolution (scheduling information associated with the contention resolution = the second DCI))).

Regarding claim 20, Yamada teaches a base station in a wireless communication system, the base station comprising:
a transceiver configured to transmit or receive a signal
([0009] - The eNB includes a processor and a memory in electronic communication with the processor); and
at least one processor coupled with the transceiver and configured to
([0009] - The eNB includes a processor and a memory in electronic communication with the processor. Instructions stored in the memory are executable to perform a random access procedure):
transmit, to a terminal, a system information block (SIB) including first information on a first bandwidth part for monitoring a physical downlink control channel (PDCCH) for a random access response (RAR)
([0024] - “Configured cells” are those cells of which the UE is aware and is allowed by an eNB to transmit or receive information.  The UE may receive system information on configured cells.  The UE monitors the physical downlink control channel (PDCCH) and in the case of a downlink transmission
[0092] - In the random access procedure, the UE 102 may monitor 607 the NPDCCH (narrowband PDCCH) for a Random Access Response
(From [0024], the UE receives SIB that includes information on the PDCCH, the PDCCH including, as indicated in [0092], the NPDCCH (narrowband PDCCH = first bandwidth part) over which the UE receives the RAR)), 
second information on a second bandwidth part for a physical uplink shared channel (PUSCH) scheduled by an uplink grant based on the RAR
([0094] - The Random Access Response may be transmitted by the eNB 160. The UE may process 609 the received UL grant value and indicate it the physical layer of the UE 102, and the Msg 3 is transmitted by the UE on an NPUSCH (narrowband PUSCH)
(UE receives uplink grant scheduling information regarding the narrowband physical uplink shared channel (narrowband PUSCH = second bandwidth part), based on the RAR transmitted by the base station eNB)), and 
third information on a frequency resource for a PDCCH for a contention resolution message
([0092] – The UE 102 may monitor 607 the NPDCCH for a Random Access Response.  The Random Access Response may be transmitted by the eNB 160
 [0094] – The UE 102 may receive an NPDSCH based on the NPDCCH, where the eNB 160 may schedule DL-SCH including PRB  (re)configuration.  The NPDCCH for the DL assignment may be considered as the contention resolution
(From [0092], the UE monitors the NPDCCH from the eNB base station, where, as indicated in [0094], the monitoring of the NPDCCH includes receiving a PRB/frequency resource configuration (Physical Resource Block (re)configuration = frequency resource (re)configuration), and the NPDCCH is considered as the contention resolution));
receive, from the terminal, a random access preamble of a random access procedure
([0079] - The UE 402 may then send 403 the assigned non-contention random access preamble to the eNB
[0091] - Once the random access procedure is initiated, the UE 102 may transmit 605 a Random Access Preamble);
transmit, to the terminal, first downlink control information (DCI) associated with the RAR on the PDCCH for the RAR based on the first bandwidth part
([0092] – The UE 102 may monitor 607 the NPDCCH for a Random Access Response (e.g., Msg.2)
[0094] - The UE 102 may receive an NPDSCH based on the NPDCCH, initiated due to the scheduling request, where the eNB 160 may schedule DL-SCH
(From [0092], the UE receives the RAR by monitoring the NPDCCH (narrowband PDCCH = first bandwidth part, and the monitoring is associated with monitoring for the RAR), where, as indicated in [0094], the monitoring of the NPDCCH includes receiving scheduling request information (scheduling request information = the first DCI) from the base station eNB));
transmit, to the terminal, the RAR on a physical downlink shared channel (PDSCH) scheduled by the first DCI
([0092] – The Random Access Response may be transmitted by the eNB 160 on an NPDSCH
[0094] - The UE 102 may receive an NPDSCH based on the NPDCCH, initiated due to the scheduling request, where the eNB 160 may schedule DL-SCH
(From [0092], the UE receives the RAR on the NPDSCH by monitoring the NPDCCH, based on, as indicated in [0094], the monitoring of the NPDCCH, according to the scheduling request information (scheduling request information = the first DCI)));
receive, from the terminal, the PUSCH scheduled by the uplink grant based on the second bandwidth part
([0075] – The UE 102 may transmit, to the eNB 160, the narrowband physical uplink shared channel (NPUSCH)
[0094] - The UE may process 609 the received UL grant value and indicate it the physical layer of the UE 102, and the Msg 3 is transmitted by the UE on an NPUSCH (narrowband PUSCH)
(From [0094], based on the uplink grant scheduling information regarding the narrowband physical uplink shared channel (narrowband PUSCH = second bandwidth part), the UE transmits the Msg 3 on the NPUSCH (narrowband PUSCH), which, as indicated in [0075], the UE transmits to the eNB base station)); and
transmit, to the terminal, second DCI associated with the contention resolution message on the PDCCH for the contention resolution message based on the frequency resource
([0092] – The UE 102 may monitor 607 the NPDCCH.  The Random Access Response may be transmitted by the eNB 160
 [0094] - The UE 102 may receive an NPDSCH based on the NPDCCH, initiated due to the scheduling request, where the eNB 160 may schedule DL-SCH carrying a RRC message including non-anchor PRB  (re)configuration. Therefore, the NPDCCH for the DL assignment may be considered as the contention resolution
(From [0092], the UE monitors the NPDCCH that is transmitted by the eNB base station, where, as indicated in [0094], the monitoring of the NPDCCH includes receiving scheduling information from the base station eNB, including receiving the PRB/frequency resource configuration (Physical Resource Block (re)configuration = frequency resource (re)configuration), where the monitored PDCCH is considered as the contention resolution (scheduling information associated with the contention resolution = the second DCI))).

Regarding claim 22, Yamada teaches the terminal of claim 17,
wherein a carrier bandwidth of a serving cell of the base station is divided into a plurality of bandwidth parts, and wherein the SIB indicates the first bandwidth part and the second bandwidth part among the plurality of bandwidth parts, respectively	
	
([0023] - The linking between the carrier frequency of the downlink resources and the carrier frequency of the uplink resources may be indicated in the system information transmitted on the downlink resources
[0092] - In the random access procedure, the UE 102 may monitor 607 the NPDCCH (narrowband PDCCH) for a Random Access Response
 [0094] - The UE 102 may receive an NPDSCH based on the NPDCCH, initiated due to the scheduling request, where the eNB 160 may schedule DL-SCH carrying a RRC message including non-anchor PRB  (re)configuration. Therefore, the NPDCCH for the DL assignment may be considered as the contention resolution
(From [0023], the link between the carrier frequency of the downlink resources and the carrier frequency of the uplink resources indicated in the system information, where, as indicated in [0092], the UE receives the NPDCCH (narrowband PDCCH = first bandwidth part), and as indicated in [0094], the UE receives the narrowband physical uplink shared channel (narrowband PUSCH = second bandwidth part))).

Regarding claim 25, Yamada teaches the base station of claim 20,
wherein a carrier bandwidth of a serving cell of the base station is divided into a plurality of bandwidth parts, and wherein the SIB indicates the first bandwidth part and the second bandwidth part among the plurality of bandwidth parts, respectively	
	
([0023] - The linking between the carrier frequency of the downlink resources and the carrier frequency of the uplink resources may be indicated in the system information transmitted on the downlink resources
[0092] - In the random access procedure, the UE 102 may monitor 607 the NPDCCH (narrowband PDCCH) for a Random Access Response
 [0094] - The UE 102 may receive an NPDSCH based on the NPDCCH, initiated due to the scheduling request, where the eNB 160 may schedule DL-SCH carrying a RRC message including non-anchor PRB  (re)configuration. Therefore, the NPDCCH for the DL assignment may be considered as the contention resolution
(From [0023], the link between the carrier frequency of the downlink resources and the carrier frequency of the uplink resources indicated in the system information, where, as indicated in [0092], the UE receives the NPDCCH (narrowband PDCCH = first bandwidth part), and as indicated in [0094], the UE receives the narrowband physical uplink shared channel (narrowband PUSCH = second bandwidth part))).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 16, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, in view of Chatterjee, et al (US PG Publication 2018/0212736), hereafter Chatterjee.

Regarding claim 8, Yamada teaches the method of claim 1.
Yamada does not teach
wherein the SIB further includes information on a time resource for the PDCCH for the RAR, and wherein the first DCI associated with the RAR is received by monitoring the PDCCH for the RAR based on the time resource and the first bandwidth part.
In the same field of endeavor, Chatterjee teaches the limitations not taught by Yamada, including	
	
wherein the SIB further includes information on a time resource for the PDCCH for the RAR, and wherein the first DCI associated with the RAR is received by monitoring the PDCCH for the RAR based on the time resource and the first bandwidth part
([0041] - The UE could be: (1) monitoring the CSS for M-PDCCH for DCI having a CRC scrambled with RA-RNTI sent during the RAR window (e.g. with starting subframe of the CSS for M-PDCCH scheduling RAR being same as the first subframe of the RAR window
[0019] -  RAR messages will be carried by M-PDCCH for the case of a single MAC RAR in a narrowband (NB)
[0069] - Information on the RAR location and duration in the time domain may be for example signaled using a MTC SIB, via one or more RAR window configurations).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Yamada, which includes performing a random access procedure, including using parts of the bandwidth for communication, to include Chatterjee’s teaching of performing a random access procedure, including using parts of the bandwidth for communication, including using a time window resource and bandwidth part to perform the communication, for the benefit of reducing UE power consumption for monitoring for M-PDCCH transmissions in the RAR (see [0076]).

Regarding claim 16, Yamada teaches the method of claim 9.
Yamada does not teach
wherein the SIB further includes information on a time resource for the PDCCH for the RAR, and wherein the first DCI associated with the RAR is transmitted on the PDCCH for the RAR based on the time resource and the first bandwidth part.
In the same field of endeavor, Chatterjee teaches the limitations not taught by Yamada, including	
wherein the SIB further includes information on a time resource for the PDCCH for the RAR, and wherein the first DCI associated with the RAR is transmitted on the PDCCH for the RAR based on the time resource and the first bandwidth part 
([0041] - The UE could be: (1) monitoring the CSS for M-PDCCH for DCI having a CRC scrambled with RA-RNTI sent during the RAR window (e.g. with starting subframe of the CSS for M-PDCCH scheduling RAR being same as the first subframe of the RAR window
[0019] -  RAR messages will be carried by M-PDCCH for the case of a single MAC RAR in a narrowband (NB)
[0069] - Information on the RAR location and duration in the time domain may be for example signaled using a MTC SIB, via one or more RAR window configurations).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Yamada, which includes performing a random access procedure, including using parts of the bandwidth for communication, to include Chatterjee’s teaching of performing a random access procedure, including using parts of the bandwidth for communication, including using a time window resource and bandwidth part to perform the communication, for the benefit of reducing UE power consumption for monitoring for M-PDCCH transmissions in the RAR (see [0076]).

Regarding claim 23, Yamada teaches the terminal of claim 17.
Yamada does not teach
wherein the SIB further includes information on a time resource for the PDCCH for the RAR, and wherein the first DCI associated with the RAR is received by monitoring the PDCCH for the RAR based on the time resource and the first bandwidth part.
In the same field of endeavor, Chatterjee teaches the limitations not taught by Yamada, including	
	
wherein the SIB further includes information on a time resource for the PDCCH for the RAR, and wherein the first DCI associated with the RAR is received by monitoring the PDCCH for the RAR based on the time resource and the first bandwidth part
([0041] - The UE could be: (1) monitoring the CSS for M-PDCCH for DCI having a CRC scrambled with RA-RNTI sent during the RAR window (e.g. with starting subframe of the CSS for M-PDCCH scheduling RAR being same as the first subframe of the RAR window
[0019] -  RAR messages will be carried by M-PDCCH for the case of a single MAC RAR in a narrowband (NB)
[0069] - Information on the RAR location and duration in the time domain may be for example signaled using a MTC SIB, via one or more RAR window configurations).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Yamada, which includes performing a random access procedure, including using parts of the bandwidth for communication, to include Chatterjee’s teaching of performing a random access procedure, including using parts of the bandwidth for communication, including using a time window resource and bandwidth part to perform the communication, for the benefit of reducing UE power consumption for monitoring for M-PDCCH transmissions in the RAR (see [0076]).

Regarding claim 26, Yamada teaches the base station of claim 20.
Yamada does not teach
wherein the SIB further includes information on a time resource for the PDCCH for the RAR, and wherein the first DCI associated with the RAR is transmitted on the PDCCH for the RAR based on the time resource and the first bandwidth part.

In the same field of endeavor, Chatterjee teaches the limitations not taught by Yamada, including	
wherein the SIB further includes information on a time resource for the PDCCH for the RAR, and wherein the first DCI associated with the RAR is transmitted on the PDCCH for the RAR based on the time resource and the first bandwidth part
([0041] - The UE could be: (1) monitoring the CSS for M-PDCCH for DCI having a CRC scrambled with RA-RNTI sent during the RAR window (e.g. with starting subframe of the CSS for M-PDCCH scheduling RAR being same as the first subframe of the RAR window
[0019] -  RAR messages will be carried by M-PDCCH for the case of a single MAC RAR in a narrowband (NB)
[0069] - Information on the RAR location and duration in the time domain may be for example signaled using a MTC SIB, via one or more RAR window configurations).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Yamada, which includes performing a random access procedure, including using parts of the bandwidth for communication, to include Chatterjee’s teaching of performing a random access procedure, including using parts of the bandwidth for communication, including using a time window resource and bandwidth part to perform the communication, for the benefit of reducing UE power consumption for monitoring for M-PDCCH transmissions in the RAR (see [0076]).

Allowable Subject Matter
Claims 27-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang, et al (US PG Publication 2018/0132273), hereafter Zhang, teaches random access response message transmission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641